—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered May 20, 1999, which denied and dismissed the petition for relief pursuant to Business Corporation Law § 1008 in aid of collecting a previously obtained money judgment, unanimously affirmed, without costs.
The instant petition has been brought in an effort to have the individual respondents held personally liable for the corporate debts of respondent brokerage and financial services firm, which was officially dissolved in 1993 pursuant to a certificate of dissolution filed with New York Secretary of State. Petitioner failed to show she possessed a sufficient basis for piercing the corporate veil. Concur — Sullivan, P. J., Rosenberger, Nardelli, Ellerin and Wallach, JJ.